 Case 18-17997-elf          Doc 45       Filed 07/05/19 Entered 07/05/19 10:25:44                    Desc Main
                                         Document      Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Tracy Y. Taylor aka Tracy Taylor aka Tracy Y
Taylor-Barkley dba Taylor's Personal Care Home LLC                                    CHAPTER 13
                               Debtor(s)

M&T BANK
                                  Movant
                vs.                                                                 NO. 18-17997 ELF

Tracy Y. Taylor aka Tracy Taylor aka Tracy Y Taylor-
Barkley dba Taylor's Personal Care Home LLC
                               Debtor(s)

William C. Miller Esq.                                                            11 U.S.C. Section 362
                                  Trustee

                                   MOTION OF M&T BANK
                           FOR RELIEF FROM THE AUTOMATIC STAY
                                    UNDER SECTION 362

         1.       Movant is M&T BANK.

         2.       Debtor(s) is/are the owner(s) of the premises 2115 West Hunting Park Avenue, Philadelphia,

 PA 19140, hereinafter referred to as the mortgaged premises.

         3.       Movant is the holder of a mortgage, original principal amount of $120,000.00 on the

 mortgaged premises that was executed on February 9, 2007. Said mortgage was recorded on March 5, 2007

 at Document ID Number 51643114. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on March 20, 2013, at Document ID Number 52612730 in Philadelphia

 County. Attached are redacted copies of any documents that support the claim, such as promissory notes,

 purchase order, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and

 security agreements in support of right to seek a lift of the automatic stay and foreclose if necessary.

         4.        William C. Miller Esq., is the Trustee appointed by the Court.

         5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).
Case 18-17997-elf            Doc 45       Filed 07/05/19 Entered 07/05/19 10:25:44               Desc Main
                                          Document      Page 2 of 2
        6.         Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

amount of $2,590.65 for the months of February 2019 through May 2019. The debtor’s suspense balance is

$2,259.35

        7.         The total amount necessary to reinstate the loan post-petition is $8,103.25 (plus attorney’s

fees & costs).

        8.       Movant is entitled to relief from stay for cause.

        9.         This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                            /s/ Kevin G. McDonald, Esquire
                                                            Kevin G. McDonald, Esquire
                                                            KML Law Group, P.C.
                                                            701 Market Street, Suite 5000
                                                            Philadelphia, PA 19106-1532
                                                            Phone: (215) 627-1322 Fax: (215) 627-7734
                                                            Attorneys for Movant/Applicant
